1

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
9
     ELIZABETH GRAHAM,
10
                                   Plaintiff,                  No. 2:19-cv-01663-RSL
11
                            v.                                 STIPULATION AND ORDER OF
12                                                             DISMISSAL
     HOLLAND AMERICA LINE N.V. d/b/a HOLLAND
13   AMERICA LINE N.V. LLC, a Curacao limited
     liability company,
14
                                   Defendant.
15

16                                          STIPULATION

17          COME NOW Plaintiff ELIZABETH GRAHAM and Holland America Line N.V.

18   d/b/a Holland America Line N.V. LLC., through their respective counsel, and stipulate to the

19   entry of an Order of Dismissal of Plaintiff’s Claims Against Defendant, in their entirety, with

20   prejudice and without costs, for the reason that the named parties have reached final

21   settlement in this matter.

22

23


     STIPULATION AND ORDER OF DISMISSAL                                            Le Gros Buchanan
     Case No. 2:19-cv-01663-RSL - Page 1                                                & Paul
                                                                                      4025 delridge way sw
                                                                                             SUITE 500
                                                                                  SEATTLE, WASHINGTON 98106-1271
                                                                                           (206) 623-4990
1           DATED this 6th day of May, 2021.

2
                                                    /s/Louis Shields
3                                                   LOUIS A. SHIELDS, WSBA # 25740
                                                    LEGROS BUCHANAN & PAUL
4                                                   4025 Delridge Way S.W., Suite 500
                                                    Seattle, Washington 98106
5                                                   Telephone:     206-623-4990
                                                    Facsimile:     206-467-4828
6                                                   Email:         lshields@legros.com
                                                    Attorney for Defendants
7

8

9
                                                    s/Michael D. Myers (via email authorization)
10                                                  MICHAEL D. MYERS, WSBA #22486
                                                    MYERS & COMPANY, P.L.L.C.
11                                                  1530 Eastlake Avenue East
                                                    Seattle, WA 98102
12                                                  Telephone:     206-398-1188
                                                    Facsimile:     206-398-1189
13                                                  Email:         mmyers@myers-company.com
                                                    Attorneys for Plaintiff
14

15

16                                              ORDER

17          Based upon the foregoing Stipulation, the referenced claims of Plaintiff are hereby

18   dismissed with prejudice, and without costs.

19
            Dated this 7th day of May, 2021.
20

21
                                               THE HONORABLE ROBERT S. LASNIK
22                                             United States District Court Judge

23


     STIPULATION AND ORDER OF DISMISSAL                                            Le Gros Buchanan
     Case No. 2:19-cv-01663-RSL - Page 2                                                & Paul
                                                                                      4025 delridge way sw
                                                                                             SUITE 500
                                                                                  SEATTLE, WASHINGTON 98106-1271
                                                                                           (206) 623-4990
